Gilbert, Justice,
coneurriug specially. I concur in the result reached, but not in all that is said in the opinion. On the question whether this court has jurisdiction to render any judgment other than to make the judgment of the United States Supreme Court the judgment of this court, my concurrence is restricted to the facts in this case. It would seem to be wiser so to limit the language in' this respect that the ruling will not furnish a precedent for extending the jurisdiction. Legislation, rather than judicial construction, may be found necessary.